Citation Nr: 0608435	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis, to include 
as secondary to herbicide exposure, or as secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claims seeking 
entitlement to service connection for arthritis and 
hypertension.  

The veteran's claims were initially before the Board in May 
2004.  At that time the Board remanded the veteran's claim of 
service connection for arthritis, and granted the issue of 
service connection for hypertension.  Accordingly, the only 
issue before the Board is service connection for arthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran appeared before a member of the Board at a Travel 
Board hearing in November 2003.  However, since that time, 
the member of the Board who conducted said hearing has 
retired.  Thereafter, in a February 2006 communication, the 
veteran clarified that he wished to attend a Travel Board 
hearing before another member of the Board at the Chicago 
Regional Office.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Chicago 
Regional Office.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

